IN THE
TENTH COURT OF APPEALS










 

No. 10-04-00171-CR
 
Mathew Barbosa Tyree,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 248th District Court
Harris County, Texas
Trial Court No. 9418625
 

MEMORANDUM Opinion





 
      Tyree appeals the revocation of his
deferred-adjudication community supervision for aggravated robbery.  See
Tex. Code Crim. Proc. Ann. art.
42.12, § 5 (Vernon Supp. 2004-2005); Tex.
Penal Code Ann. § 29.03(a) (Vernon 2003).  Tyree’s counsel filed an
Anders brief.  See Anders v. California, 386 U.S. 738 (1967).  We affirm.
      The brief thoroughly reviews:
(1) Tyree’s opportunity to present punishment evidence, (2) the
validity of the community-supervision order, (3) the effective assistance
of Tyree’s trial counsel, and (4) the validity of the sentence.  Counsel
states: “After a thorough review of the record Appellant’s appointed counsel on
appeal is unable to find any error which he, in good faith, can urge as
warranting a reversal of the judgment of conviction.”  Although counsel informed
Tyree of the right to file a brief, Tyree did not file one.  The State waived
the filing of a response.
       We must, “after a full examination of all
the proceedings, . . . decide whether the case is wholly frivolous.” 
Anders at 744; accord Stafford v. State, 813 S.W.2d 503, 509-11
(Tex. Crim. App. 1991); Coronado v. State, 996 S.W.2d 283, 285 (Tex.
App.—Waco 1999, order) (per curiam), disp. on merits, 25 S.W.3d 806 
(Tex. App.—Waco 2000, pet. ref’d).  An appeal is “wholly frivolous” or “without
merit” when it “lacks any basis in law or fact.”  McCoy v. Court of Appeals,
486 U.S. 429, 439 n.10 (1988).  Arguments are frivolous when they “cannot
conceivably persuade the court.”  Id. at 436.  An appeal is not wholly
frivolous when it is based on “arguable grounds.”  Stafford at 511.
       We determine that the appeal
is wholly frivolous.  Accordingly, we affirm.  Counsel must advise Tyree of our
decision and of his right to file a petition for discretionary review.  See
Sowels v. State, 45 S.W.3d 690, 694 (Tex. App.—Waco 2001, no pet.).
TOM GRAY
Chief
Justice
Before Chief Justice Gray,
      Justice Vance, and
      Justice
Reyna
Affirmed
Opinion
delivered and filed July 6, 2005
Do
not publish
[CRPM]